Exhibit CERTIFICATION PURSUANT TO 18 U.S.C., SEC. 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Tactical Air Defense Services, Inc. (the "Company") on Form 10-K for the year ended December 31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Mark Daniels, President of the Company, certify, pursuant to 18 U.S.C. section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 15, 2009 By: /s/ Mark Daniels Mark Daniels Chief Executive Officer and Principal Financial Officer
